Title: From George Washington to James McHenry, 26 September 1798
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 26th Sepr 1798.   
Your confidential letter of the 21st instant is before me; but the long letter which is promised therein, has not got to hand. Probably the messenger who carries this, and other letters to the Post Office this afternoon, may return with it.
As you have given extracts of my letter of the 16th to the President, & informed him, that you thought it necessary to apprise me of his seeming determination, relatively to the rank of Major

Generals Hamilton & Knox, I conceived I had sufficient ground to proceed upon; and have, accordingly, in a letter of yesterday’s date, given him my ideas in a lengthy detail, on the whole of that business; that I may know at once, & precisely, what I have to expect.
The rough draught of it I send for your perusal, but with express desire that the contents may not be devulged, unless the result should make it necessary for me to proceed to the final step. You will readily perceive, that even the rumour of a misunderstanding between the President & me, while the breach can be repaired, would be attended with unpleasant consequences. If there is no disposition on his part to do this, the Public must decide which of us is right, and which wrong.
I thought it best to communicate my ideas to the President on this subject as soon as I had ground to act upon; it being easier, at all times, to prevent an evil, than to provide a remedy for it.
The draught of my letter to the President you will please to return. I shall say nothing more, until I receive the letter you have promised; except that I am always Your affecte Servant

Go: Washington

